Citation Nr: 9927464	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include schizophrenia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 23, 1973, to 
May 24, 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal was last before the Board in June 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO continued to 
deny the benefit sought on appeal in a Supplemental Statement 
of the Case mailed to the veteran in February 1999.  
Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection for acquired psychiatric 
disability, to include schizophrenia, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for acquired psychiatric 
disability, to include schizophrenia, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for acquired 
psychiatric disability, to include schizophrenia, is whether 
he has presented evidence of a well grounded claim, that is, 
one which is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for acquired psychiatric disability, to include 
schizophrenia, is well grounded.

Service connection may be granted for disability which was 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

The veteran contends, in substance, that he has an acquired 
psychiatric disability which is traceable to his period of 
service.  In this regard, service medical records reflect 
that 17 days following the veteran's entrance into service he 
was afforded a mental hygiene consult.  He related that he 
experienced jealousy toward "some people" who he felt "had 
it better than" he, for which reason "he wanted to hurt 
them."  He also revealed that he had a lengthy "history of 
psychiatric treatment" to include a "six month[]" 
hospitalization at "Elgin State Hospital".  Findings on 
related mental status examination included "in[]tact" 
thought processes.  The clinical impression was that the 
appellant had a "[p]aranoid/[s]chizoid [p]ersonality."  
While a follow up appointment was scheduled for later, the 
veteran was discharged from the hospital prior to that 
appointment.  According to information provided by the 
National Personnel Records Center the veteran's separation 
from service was predicated on grounds of unsuitability.  

Subsequent to service, the record reflects that in September 
1979 the veteran was hospitalized at a state mental health 
facility pursuant to a judicial commitment.  On related 
mental status examination, he indicated that he was 
discharged from service "because the lavatories [there] were 
open and the men made fun of him."  At discharge the 
pertinent diagnosis was "[b]rief reactive psychosis".  

In November 1979, the veteran was apparently re-admitted to 
the same facility.  On mental status examination, the veteran 
admitted that he had been very "demanding of" the 
individuals who had apparently brought about his September 
1979 admission.  Treatment included group therapy, and the 
diagnosis on the veteran's discharge, approximately three 
weeks after his admission, implicated a personality disorder.

Most recently, in November 1994, the veteran was examined by 
Robert W. Buchanan, M.D.  The examination report notes that 
the veteran related having been hospitalized "for 
psychiatric reasons" at Mt. Sinai Hospital "in 1969" and, 
on two occasions "in 1970", at Elgin State Hospital.  The 
veteran related that, while in service, 'people taunted 
[him]', and that he had "lasted just beyond basic 
training", being thereafter "discharged as unsuitable."  
Following a mental status examination the veteran was 
diagnosed with "[p]robable [p]aranoid [s]chizophrenia".  
That assessment is shown to have been the primary diagnosis 
on which his subsequent award of Social Security 
Administration benefits was predicated.

In considering the veteran's claim for service connection for 
acquired psychiatric disability, to include schizophrenia, 
the Board observes that despite several searches conducted by 
the National Personnel Records Center the record does not 
include the service entrance examination report.  Hence, 
notwithstanding multiple references to long term psychiatric 
care prior to service the appellant is entitled to the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 1991).  
Significantly, however, it must be noted that the only 
psychiatric disorder diagnosed while the appellant was on 
active duty was a personality disorder for which service 
connection may not be granted as a matter of law.  38 C.F.R. 
§ 3.303(c) (1998); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Moreover, it is well to observe that while the 
veteran has since been diagnosed with paranoid schizophrenia, 
no competent evidence has been presented suggesting that the 
inservice symptomatology was the prodromal sign of any 
currently diagnosed acquired psychiatric disorder.  As such, 
there is no competent evidence relating any current 
disability with his active duty service.  Hence, the claim is 
not well grounded, and the benefit sought on appeal must be 
denied.

In reaching this decision, the Board considered the assertion 
that the veteran should be afforded a VA examination to 
determine whether inservice symptoms were the initial 
prodromal signs of any currently diagnosed disorder.  In the 
absence of a well grounded claim, however, the Board has no 
duty to assist, and in fact it cannot assist the appellant in 
the development of his claim.  Morton v. West, 12 Vet. App. 
477 (1999).
 
Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for acquired psychiatric disability, to 
include schizophrenia, is denied. 

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

